 


109 HR 4476 IH: Global Network for Avian Influenza Surveillance Act
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4476 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Ms. DeLauro (for herself, Mrs. Lowey, and Mr. Case) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Resources and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a global network for avian influenza surveillance among wild birds nationally and internationally to combat the growing threat of bird flu, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Global Network for Avian Influenza Surveillance Act. 
2.FindingsCongress finds that— 
(1)the ongoing panzootic of highly pathogenic avian influenza strain H5N1 in Asia and Eurasia is a threat to global human health and the global poultry industry; 
(2)the HPAI virus is capable of causing massive avian die-offs, and response can easily involve the culling of tens of millions of domestic poultry or domestic waterfowl, resulting in significant economic losses; 
(3)the fatality rate due to infection in humans may be 30 to 50 percent or more; 
(4)recent outbreaks in 2005 of H5N1 in waterfowl in western China, Kazakhstan, Russia, Romania, and Turkey suggest that the virus may have entered the Central Asian Flyway and may consequently spread throughout central and southern Asia, Europe, and Africa, as well as spanning the Arctic to reach North America; 
(5)it has long been known that wild birds are a reservoir host for avian influenza viruses worldwide; 
(6)the 1918 pandemic, the most lethal of the 3 pandemics that killed over 40,000,000 people worldwide, was caused by an influenza virus that initially jumped directly from birds to humans and subsequently evolved an ability to transmit from human-to-human; 
(7)this precedent for an avian influenza virus to transmit directly from birds to humans, then spread among humans, significantly raises the concern about the current H5N1 influenza strain; 
(8)increased surveillance, including on migratory birds, is critical to controlling avian influenza; 
(9)the capacity to proactively detect the threats could result in significantly improved disease prediction and prevention capabilities; 
(10)international wildlife health surveillance does not clearly fall under the jurisdiction of any Federal or international agency; 
(11)there is a continued inability to share real-time data across the human, agricultural, wildlife, and veterinary agencies on zoonotic threats; 
(12)while surveillance at domestic poultry and domestic waterfowl production facilities and farms is an immediate and on-going monitoring need and is being supported through relevant agencies, surveillance in wild bird populations that may have been exposed to the virus has now become a critical component to determine the spread of the virus, implement control measures, and protect human, livestock, and wildlife health; 
(13)monitoring and surveillance of wild migratory and resident water birds are critically important to identifying all strains of influenza viruses in wild birds as a library of possible genotypes, determining their role in spread of the virus, and anticipating where outbreaks may occur to enhance preparedness; and 
(14)improving surveillance of wildlife health around the world would close significant jurisdictional and scientific gaps in current global influenza preparedness. 
3.PurposeThe purpose of this Act is to establish a Global Network for Avian Influenza Surveillance— 
(1)to more rapidly and efficiently detect, verify, and report on the presence of infectious diseases, such as highly pathogenic avian influenza, in migratory birds and resident waterfowl around the world; 
(2)to use information on viral strains found during surveillance of wild birds to better delineate any mutations in the virus that may be detectable within wild bird populations; 
(3)to use information on when and where HPAI and other pathogens of concern are identified in migratory birds— 
(A)to better guide preparedness in the United States and around the world; and 
(B)to carry out a comprehensive migratory bird disease surveillance initiative that will provide regions, countries, and specific locations with early warning information that will help target resources toward enhancement of poultry biosecurity and surveillance, heightened public health vigilance, and related areas; 
(4)to create an open access database within which information on HPAI and other pathogens of interest identified in migratory birds can be shared as close to real time as possible; 
(5)to protect the health and safety of United States citizens and officials traveling or living abroad; and 
(6)to protect the economic interests of the United States and its partners from threats to health, agriculture, and natural resources. 
4.DefinitionsIn this Act: 
(1)Eligible organizationThe term eligible organization means a nongovernmental wildlife conservation organization chartered in the United States with— 
(A)extensive global wildlife health experience in tracking disease in wild birds, including free-ranging, captive, and wild bird species; 
(B)proven ability in identifying avian influenza in wild birds; and 
(C)accredited zoological facilities in the United States. 
(2)GNAISThe term GNAIS means the Global Network for Avian Influenza Surveillance established under section 5(a). 
(3)GNAIS partnersThe term GNAIS partners means the partners of the GNAIS described in section 5(c). 
(4)HPAIThe term HPAI means highly pathogenic avian influenza. 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting— 
(A)through the Influenza Branch of the Centers for Disease Control and Prevention; and 
(B)in partnership with an eligible organization. 
5.Global Network for Avian Influenza Surveillance 
(a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall offer to enter into a contract with 1 or more eligible organizations to establish a Global Network for Avian Influenza Surveillance. 
(b)PartnersIn administering the GNAIS, the Secretary and the eligible organization shall collaborate with appropriate— 
(1)Federal and State agency partners, including— 
(A)the Department of Agriculture, acting through— 
(i)the Agricultural Research Service; and 
(ii)the Animal and Plant Health Inspection Service; 
(B)the Department of the Interior, acting through— 
(i)the United States Geological Survey; and 
(ii)the United States Fish and Wildlife Service; and 
(C)various State wildlife agencies in the United States; 
(2)multilateral agency partners, including— 
(A)the Food and Agriculture Organization; 
(B)the World Health Organization; 
(C)the Office International des Epizooties, the world animal health organization; and 
(D)the World Conservation Union; 
(3)conservation organizations with expertise in international and domestic bird monitoring and surveillance; 
(4)accredited colleges of veterinary medicine; and 
(5)other national and international partners, as necessary. 
(c)International surveillanceThe eligible organization, in coordination with the Influenza Branch of the Centers for Disease Control and Prevention, shall manage an international surveillance program under which Federal GNAIS partners shall, and non-Federal GNAIS partners are encouraged to— 
(1)monitor and test for the presence or arrival of avian influenza and other significant avian pathogens at important bird areas around the world and in marketplaces with intense trade in wild birds; 
(2)use trained professionals to collect samples and other data and send samples to appropriate diagnostic centers; 
(3)use the GNAIS, in partnership with relevant agencies and organizations, for conducting— 
(A)disease surveillance activities on migratory birds worldwide; 
(B)domestic and international field investigations on migratory birds; 
(C)training and capacity-building activities related to the relationships between human health, domestic animal health, and wildlife health; and 
(D)research on methods and approaches for detection and enhanced surveillance of HPAI and other pathogens in migratory birds; and 
(4)send samples for avian influenza testing to certified laboratories that— 
(A)meet internationally established methods standards; 
(B)are located at— 
(i)the Influenza Branch of the Centers for Disease Control and Prevention; 
(ii)the Office International des Epizooties, the world animal health organization; 
(iii)the Food and Agriculture Organization; 
(iv)National Veterinary Services Laboratories of the Department of Agriculture; or 
(v)the Agricultural Research Service; and 
(C)report the findings back to the eligible organization and GNAIS partners. 
(d)Network 
(1)PartnersFederal GNAIS partners shall, and non-Federal GNAIS partners are encouraged to, transmit information related to global distribution and characteristics of avian influenza to the Secretary acting through the eligible organization. 
(2)AdministrationThe Secretary, acting through the eligible organization, shall— 
(A)use surveillance reports and other formal and informal sources of information to identify and investigate local disease outbreaks of avian influenza, in coordination with GNAIS partners; 
(B)develop a long-term baseline of regional data related to HPAI and pathogens in migratory birds for analysis between and across sites to create a system to identify when and where outbreaks might occur and paths of dispersal; 
(C)provide technical assistance for disease prevention and control programs based on scientific understanding of the relationships between wildlife health, domestic animal health, and human health; 
(D)provide analytical disease findings regularly to the Influenza Branch of the Centers for Disease Control and Prevention and other Federal GNAIS partners to prevent or combat human diseases; 
(E)conduct other activities as are necessary to support the GNAIS network and GNAIS partners; and 
(F)coordinate GNAIS surveillance results at the headquarters of the eligible organization. 
(e)Database 
(1)In generalThe Secretary, acting through the eligible organization, shall manage, map, and make available on a database on the Internet all results and information gathered under this Act. 
(2)RequirementsThe database shall— 
(A)provide geographic data on wild bird populations and the movements of the populations and laboratory test results; and 
(B)be available for viewing by any Federal agency, foreign country, multilateral institution, organization, or individual. 
(f)TrainingThe Secretary shall request accredited colleges of veterinary medicine and other GNAIS partners to train members of the GNAIS network to— 
(1)monitor important bird areas around the world; and 
(2)test for the presence or arrival of avian influenza and other significant avian pathogens of zoonotic concern. 
6.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $10,000,000 for each of fiscal years 2006 through 2010. 
 
